Case: 12-60630       Document: 00512276563         Page: 1     Date Filed: 06/17/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           June 17, 2013
                                     No. 12-60630
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

DAVID AZURDIA-PINEDA,

                                                  Petitioner

v.

ERIC H. HOLDER, JR., U.S. ATTORNEY GENERAL,

                                                  Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. A029 947 931


Before WIENER, ELROD, and GRAVES, Circuit Judges.
PER CURIAM:*
       David Azurdia-Pineda (Azurdia), a native and citizen of Guatemala, has
filed a petition for review of a June 13, 2012, denial by the Board of Immigration
Appeals (BIA) of his motion to reopen deportation proceedings. Azurdia, who is
subject to an August 1991 deportation order that was issued after an in absentia
removal hearing, argues that the record establishes that he did not receive
proper notice of his removal hearing. He further argues that the BIA applied the
incorrect legal standard by requiring that he show exceptional circumstances

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-60630     Document: 00512276563      Page: 2    Date Filed: 06/17/2013

                                  No. 12-60630

that justified his absence from the hearing, as the law at the time of the removal
hearing merely required that he show reasonable cause for failure to attend.
      The issues that Azurdia presents to this court were adjudicated by the BIA
in two orders that were issued in 2008 in connection with a prior motion to
reopen filed by Azurdia. The issues were not re-examined by the BIA in the
June 13, 2012, decision. Azurdia did not file a petition for review of the BIA’s
2008 decisions, and the instant petition for review is not timely filed with respect
to those decisions.   See 8 U.S.C. § 1252(b)(1).      This court therefore lacks
jurisdiction over those decisions. See Stone v. INS, 514 U.S. 386, 405-06 (1995).
Although Azurdia’s petition for review is timely with respect to the BIA’s June
13, 2012, decision, he does not address the BIA’s rationale for denying relief and
therefore he has abandoned any such challenge. See United States v. Scroggins,
599 F.3d 433, 446-47 (5th Cir. 2010); Soadjede v. Ashcroft, 324 F.3d 830, 833 (5th
Cir. 2003).
      The petition for review is DENIED.




                                         2